Case 2:15-cv-02926-DRH-SIL Document 129 Filed 09/10/19 Page 1 of 2 PageID #: 7545



                   Tarter Krinsky & Drogin LLP
                   1350 Broadway                                    Richard C. Schoenstein, Partner
  Tarter           New York, NY 10018                                                 212.216.1120

„ Krinsky          P 212.216.8000
                   F 212.216.8001
                                                                    rschoenstein@larterkrinskv.coiTi

&Drogin            www.tarterkrinsky.com

                                                      September 10, 2019

  Via ECF


 Hon. Denis R. Hurley, U.S.D.J.
  United States District Court
   for the Eastern District of New York
  100 Federal Plaza
 Central Islip, NY 11722

                Re:     Capricorn Management Systems,Inc. v. Government Employees
                        Insurance Co., I5-cv-02926-DRH-SIL

 Dear Judge Hurley:

        We represent Plaintiff Capricorn Management Systems, Inc. (“Capricorn”) and write, in
 accordance with Rules 3(E) and 4(C) of Your Individual Practice Rules, to request an
 enlargement of the page limit for Capricorn’s objections to the Order, Reports and
 Recommendation of Magistrate Judge Steven I. Locke (the “R&R”), which was filed on July 22,
 2019. For the reasons herein, Capricorn respectfully requests that the page limit for its
 objections to the R&R be enlarged from twenty-five (25) pages to fifty (50) pages.

         The R&R is 67 pages long and relates to four substantive motions - two motions for
 summaiy judgment, a motion to strike expert disclosures and preclude testimony pursuant to
 Fed. R. Civ. P. 26(a)(2), and a motion for sanctions pursuant to Fed. R. Civ. P. 37(e)(2). In
 addition, the R&R addresses four motions to seal documents. Each of these motions contains
 voluminous filings by the parties, addressing complex issues over multiple claims. The
 additional pages are necessary for Capricorn to completely and sufficiently address all objections
 to the R&R as it relates to these eight motions. If the page limit is not enlarged, it would be
 nearly impossible for Capricorn to address all issues contained in the R&R and appropriately
 raise its permitted objections. As set forth in Your Individual Practice Rule 3(E), requests to
 exeeed page limits should be freely granted when a motion addresses numerous claims so that
 the party may fully brief all issues, as is the situation here.

        Accordingly, Capricorn hereby requests that the page limit for its objections to the R&R
 be enlarged to fifty (50) pages. The current deadline for Capricorn to file its objections to the
 R&R is September 13, 2019. There have been no previous requests to enlarge the page limit for
 objections to the R&R.
Case 2:15-cv-02926-DRH-SIL Document 129 Filed 09/10/19 Page 2 of 2 PageID #: 7546

  Hon. Denis R. Hurley
  September 10, 2019
  Page 2 of2

                                                 ff^y submitted,^ J
                                                         A
                                          A'
                                           Richard C. Schoenstein

  cc;
        Counsel of Record (via CM/ECF)
